Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20    PageID.20632   Page 1 of 8



                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE PARTS ANTITRUST                     No. 12-md-02311
  LITIGATION                                            Hon. Sean F. Cox
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE WIRE HARNESSES                        CASE NO. 2:12-CV-00102
  IN RE: INSTRUMENT PANEL CLUSTERS                        CASE NO. 2:12-CV-00202
  IN RE: FUEL SENDERS                                     CASE NO. 2:12-CV-00302
  IN RE: HEATER CONTROL PANELS                            CASE NO. 2:12-CV-00402
  IN RE: BEARINGS                                         CASE NO. 2:12-CV-00502
  IN RE: OCCUPANT SAFETY SYSTEMS                          CASE NO. 2:12-CV-00602
  IN RE: ALTERNATORS                                      CASE NO. 2:13-CV-00702
  IN RE: ANTI-VIBRATION RUBBER PARTS                      CASE NO. 2:13-CV-00802
  IN RE: WINDSHIELD WIPERS                                CASE NO. 2:13-CV-00902
  IN RE: RADIATORS                                        CASE NO. 2:13-CV-01002
  IN RE: STARTERS                                         CASE NO. 2:13-CV-01102
  IN RE: AUTOMOTIVE LAMPS                                 CASE NO. 2:13-CV-01202
  IN RE: SWITCHES                                         CASE NO. 2:13-CV-01302
  IN RE: IGNITION COILS                                   CASE NO. 2:13-CV-01402
  IN RE: MOTOR GENERATORS                                 CASE NO. 2:13-CV-01502
  IN RE: STEERING ANGLE SENSORS                           CASE NO. 2:13-CV-01602
  IN RE: HID BALLASTS                                     CASE NO. 2:13-CV-01702
  IN RE: INVERTERS                                        CASE NO. 2:13-CV-01802
  IN RE: ELECTRONIC POWERED STEERING ASSEMBLIES           CASE NO. 2:13-CV-01902
  IN RE: AIR FLOW METERS                                  CASE NO. 2:13-CV-02002
  IN RE: FAN MOTORS                                       CASE NO. 2:13-CV-02102
  IN RE: FUEL INJECTION SYSTEMS                           CASE NO. 2:13-CV-02202
  IN RE: POWER WINDOW MOTORS                              CASE NO. 2:13-CV-02302
  IN RE: AUTOMATIC TRANSMISSION FLUID WARMERS             CASE NO. 2:13-CV-02402
  IN RE: VALVE TIMING CONTROL DEVICES                     CASE NO. 2:13-CV-02502
  IN RE: ELECTRONIC THROTTLE BODIES                       CASE NO. 2:13-CV-02602
  IN RE: AIR CONDITIONING SYSTEMS                         CASE NO. 2:13-CV-02702
  IN RE: WINDSHIELD WASHERS                               CASE NO. 2:13-CV-02802
  IN RE: CONSTANT VELOCITY JOINT BOOTS                    CASE NO. 2:14-CV-02902
  IN RE: SPARK PLUGS                                      CASE NO. 2:15-CV-03002
  IN RE: AUTOMOTIVE HOSES                                 CASE NO. 2:15-CV-03202
  IN RE: SHOCK ABSORBERS                                  CASE NO. 2:16-CV-03302
  IN RE: BODY SEALING PRODUCTS                            CASE NO. 2:16-CV-03402
  IN RE: INTERIOR TRIM PRODUCTS                           CASE NO. 2:16-CV-03502
  IN RE: BRAKE HOSES                                      CASE NO. 2:16-CV-03602
  IN RE: EXHAUST SYSTEMS                                  CASE NO. 2:16-CV-03702
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20   PageID.20633   Page 2 of 8



  IN RE: CERAMIC SUBSTRATES                             CASE NO. 2:16-CV-03802
  IN RE: POWER WINDOW SWITCHES                          CASE NO. 2:16-CV-03902
  IN RE: AUTOMOTIVE STEEL TUBES                         CASE NO. 2:16-CV-04002
  IN RE: ACCESS MECHANISMS                              CASE NO. 2:16-CV-04102
  IN RE: MINIMODULES                                    CASE NO. 2:17-CV-04302
  IN RE: SIDE DOOR LATCHES                              CASE NO. 2:17-CV-13005
  ______________________________________________________________________________
        THIS DOCUMENT RELATES TO:
        Automobile Dealership Actions
  ______________________________________________________________________________


   DECLARATION OF EMMA K. BURTON IN SUPPORT OF CERTAIN AUTOMOBILE
   DEALERSHIP SETTLEMENT CLASS MEMBERS’ MOTION TO ENFORCE PLANS
       OF ALLOCATION WITH REGARD TO RESERVE FUND ELIGIBILITY
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20                   PageID.20634        Page 3 of 8



         I, Emma K. Burton, declare as follows.

         1.      I am an attorney at Crowell & Moring LLP and am counsel for the Automobile

  Dealership Settlement Class members Wolfe Automotive Group, Kings Nissan and Kings

  Infiniti, Inc., and Young Automotive Group LLC (“Dealership Members”) who move this Court

  to enforce the Plans of Allocation with regard to reserve fund eligibility in the class action

  settlements known as In re: Automotive Parts Antitrust Litigation, MDL No. 2311 (E.D. Mich.)

  (“Dealership Settlements”). Through my representation of the Dealership Members, I have

  information relating to their claims to the Dealership Settlements, and all of the statements in this

  Declaration are, unless otherwise indicated, based upon information and belief.

         2.      During the relevant time period under the Dealership Settlements, Dealership

  Members together purchased over 350,000 new vehicles containing component parts

  manufactured and price fixed by Defendants to the Dealership Settlements, and incurred

  significant overcharges as a result of Defendants’ illegal conduct.

         3.      Upon learning of its eligibility to participate in the Dealership Settlements, Wolfe

  Automotive Group (Claim ID AZ3-40000406-2) filed a timely Proof of Claim to the Dealership

  Settlements on January 19, 2019, prior to the January 21, 2019, claim filing deadline for the third

  round of settlements. Wolfe’s claim to settlements grouped in Round 3 included vehicles

  purchased by 21 dealerships: Acura of Cleveland, Jay Wolfe Acura of Kansas City, Jay Wolfe

  Acura of Springfield, Jay Wolfe Chevrolet, Jay Wolfe Chrysler Plymouth Jeep Eagle, Jay Wolfe

  Daewoo, Jay Wolfe Dodge, Jay Wolfe Ford, Jay Wolfe Honda of Kansas City, Jay Wolfe

  Imports of Springfield, Jay Wolfe Kia, Jay Wolfe Mercedes Benz, Jay Wolfe Nissan, Jay Wolfe

  Toyota Scion of Kansas City, Jay Wolfe Toyota Scion of West County, Jay Wolfe Volkswagen,

  Saturn of Blue Springs, Saturn Of Glenview/Chicago, Saturn of Kansas City, Saturn of Olathe,




                                                   -1-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20                  PageID.20635       Page 4 of 8



  and Saturn of Tiffany Springs. Wolfe’s claim to the third round of settlements was validated by

  the claims administrator and initial distribution checks from the third round of settlements were

  issued to Wolfe on January 22, 2020, and April 27, 2020.

         4.      Upon learning of its eligibility to participate in the Dealership Settlements, Kings

  Nissan and Kings Infiniti, Inc. (Claim ID AZ3-40000351-1) filed a timely Proof of Claim to the

  Dealership Settlements on January 19, 2019, prior to the January 21, 2019, claim filing deadline

  for the third round of settlements. Kings’ claim to settlements grouped in Round 3 included

  vehicles purchased by two dealerships: Kings Nissan and Kings Infiniti. Kings’ claim to the

  third round of settlements was validated by the claims administrator and an initial distribution

  check from the third round of settlements was issued to Kings on April 27, 2020.

         5.      Upon learning of its eligibility to participate in the Dealership Settlements, Young

  Automotive Group LLC (Claim ID AZ3-40000350-3) filed a timely Proof of Claim to the

  Dealership Settlements on January 17, 2019, prior to the January 21, 2019, claim filing deadline

  for the third round of settlements. Young’s claim to settlements grouped in Round 3 included

  vehicles purchased by 12 dealerships: Bonanza Motors, Young Auto Mall, Young Buick GMC –

  Burley, Young Buick GMC – Layton, Young Chevrolet, Young Chrysler Jeep Dodge Ram Fiat –

  Burley, Young Chrysler Jeep Dodge Ram – Morgan, Young Ford of Brigham City, Young Ford

  – Morgan, Young Kia, Young Mazda and Young Subaru. Young’s claim to the third round of

  settlements was validated by the claims administrator and an initial distribution check from the

  third round of settlements was issued to Young on April 27, 2020.

         6.      Because the individual dealership settlements were treated as part of the larger,

  overall group of settlements with Defendants, class members submitting claims early in the

  process were able to “rely on that Proof of Claim and do nothing further to participate” in future




                                                  -2-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20                    PageID.20636       Page 5 of 8



  settlements with additional defendants. See Automobile Dealership Online Claim Form

  available at https://kccsecure.com/autodealersettlement/Claimant/Register. Accordingly, claims

  submitted in earlier rounds of settlements were automatically processed in subsequent rounds, as

  well. Notwithstanding, Wolfe, Kings, and Young each filed timely claims to the fourth and final

  round of settlements, including vehicles purchased in the expanded time frame for the Round 4

  settlements.

         7.      Wolfe, Kings, and Young are class members to all of the Dealership Settlements,

  including those settlements grouped together in the first and second rounds. Together, their

  qualifying vehicle purchases during the time frame in the first round of settlements exceed

  235,000, and more than 275,000 vehicles purchased during the relevant time period for

  settlements in the second round.

         8.      While initial distribution in the fourth and final round of settlements has not yet

  occurred, in a June 8, 2020, filing with the Court, class counsel nonetheless represented that they

  are “nearly ready to distribute the settlements funds held in reserve” for the first three rounds.

  Auto Dealers’ Mem. ISO Mot. to Award Fees Placed in Reserve in 2016 for Round Two

  Settlements at 5, ECF No. 584.

         9.      Anticipating that calculation and disbursement of funds held in reserve from any

  settlement must await final distribution in the fourth and final round of settlements, I contacted

  class counsel and the claims administrator by email on June 22, 2020, to request an opportunity

  to discuss reserve fund distribution. I met by phone with claims administrator Scott DiCarlo,

  Senior Project Manager, KCC LLC, on July 6, 2020, to confirm eligibility to reserve funds from

  all Dealership Settlements by all Dealership Settlement class members who filed a valid Proof of

  Claim, regardless of round for initial claim filing. Mr. DiCarlo noted that final amounts for




                                                   -3-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20                   PageID.20637       Page 6 of 8



  reserve fund distribution had not been determined at that time and no timeline had been set for

  reserve fund distribution. Mr. DiCarlo commented during our call that my inquiry regarding

  eligibility to reserve funds raised “a good question” and offered to take the issue back to class

  counsel for further discussion. Mr. DiCarlo also noted the efficiencies inherent in distributing

  reserve funds in one check to each identified class member, rather than individual checks per

  round.

           10.   I received a letter by email from class counsel Jonathan Cuneo on July 10, 2020,

  outlining the position that class counsel now takes with respect to reserve fund eligibility—

  namely, that reserve funds would be distributed separately by round and only to those class

  members who filed valid claims by the claim filing deadline in each round. A true and correct

  copy of Mr. Cuneo’s letter is attached hereto as Exhibit A. Mr. Cuneo represented in the same

  letter that class counsel would not distribute any reserve funds prior to July 31, 2020, to afford an

  opportunity to raise this issue with the Court.

           11.   I requested an opportunity to meet with class counsel following receipt of Mr.

  Cuneo’s letter and spoke by phone with Mr. Cuneo and Jennifer Kelly on July 15, 2020, in an

  effort to resolve the issue but we were unable to reach immediate agreement. Class counsel

  offered to take the issue back for further discussion. Class counsel responded on July 16, 2020,

  that their position was unchanged and I advised on July 17, 2020, that Dealership Members

  would be filing a motion to address reserve fund eligibility by July 31, 2020.

           12.   Class counsel waited until July 22, 2020, to advise by email that they would move

  forward with reserve fund distribution as soon as possible after July 31, 2020, unless an order

  was in place by that date to delay distribution, thus necessitating the Emergency Motion to Delay

  Distribution of Reserve Funds filed with the Court on July 23, 2020 (ECF No. 587). A true and




                                                    -4-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20                   PageID.20638     Page 7 of 8



  correct copy of my email correspondence with class counsel from July 15 to July 22, 2020 is

  attached hereto as Exhibit B.

         13.     Crowell & Moring also represents other Settlement Class members, including one

  of the largest claimants, AutoNation (Claim ID AUTO1-70001036-0). AutoNation agrees with

  the Dealership Members’ position that all eligible vehicles should count for calculation of

  reserve fund distribution, regardless of the round in which they were claimed.

         I certify under penalty of perjury that the foregoing is true and correct.

         Executed this 31st day of July, 2020, in Washington, DC.


                                                     By: /s/ Emma K. Burton
                                                     Emma K. Burton




                                                  -5-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-1 filed 07/31/20                  PageID.20639       Page 8 of 8



                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 31, 2020, a copy of the foregoing was filed electronically

  using the Court’s ECF system, which will send notification to each attorney of record by

  electronic means. Parties may access this filing through the Court’s system.


  July 31, 2020                                     Respectfully submitted,


                                                    By: /s/ Jared A. Levine
                                                    Jared A. Levine
                                                    Crowell & Moring LLP
                                                    590 Madison Avenue
                                                    New York, NY 10022
                                                    Telephone: (212) 803-4000
                                                    Facsimile: (212) 223-4134
                                                    Email: jalevine@crowell.com


  Deborah E. Arbabi                                 Emma K. Burton
  Daniel A. Sasse                                   Ann L. Rives
  Crowell & Moring LLP                              Crowell & Moring LLP
  3 Park Plaza, 20th Floor                          1001 Pennsylvania Avenue, NW
  Irvine, CA 92614-8505                             Washington, DC 20004
  Telephone: (949) 263-8400                         Telephone: (202) 624-2500
  Facsimile: (949) 263-8414                         Facsimile: (202) 628-5116
  Email: darbabi@crowell.com                        Email: eburton@crowell.com
          dsasse@crowell.com                               arives@crowell.com


                                                    Attorneys for Dealership Members
